ACCEPTED
                                                                                         03-14-00270-CV
                                                                                                 6398518
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    8/7/2015 10:01:29 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                               NO. 03-14-00270-CV

IN RE                                     §         IN THE THIRD FILED IN
                                                             3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
                                          §         DISTRICT 8/7/2015
                                                              COURT      OF AM
                                                                      10:01:29
                                                               JEFFREY D. KYLE
CHRISTOPHER L. GRAHAM                     §         APPEALS OF TEXAS Clerk




    STATE’S SECOND MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above-styled and -numbered

cause, and moves for an extension of time of 31 days to file Appellee’s brief, and

for good cause would show the following:

                                         I.

      Appellant was ordered to show cause after failing to arrive on time to the

February 25, 2014 docket and for failing to return to court at 1:15 p.m. that same

day, as instructed by the trial court. Appellant further failed to appear in court on

March 13, 2014 in relation to his representation in Cause Number CR2013-366,

and his own show cause hearing on that same date without a granted continuance

or leave from the court. After the trial court found Appellant in contempt of court,

it ordered punishment of 15 days in Comal County jail and a $300 fine.

      Appellant’s brief was originally due with the Court on or about February 25,

2015. After this Court granted at least two of Appellant’s motions for extensions of



                                         1
time to file his brief, Appellant’s brief was filed on June 8, 2015. The State’s brief

is currently due on August 7, 2015.


                                          II.

      Daniel Palmitier – the attorney for the State at trial – is handling this case on

appeal. In the past month Mr. Palmitier had a week-long trial in CR2014-551,

involving Attempted Capital Murder of a Peace Officer or Fireman and

Aggravated Assault Against a Public Servant. Additionally, he had to prepare for

trial the following week in CR2014-281 – a case involving felony DWI – before

the case pled after the jury was selected. Mr. Palmitier also had to handle his

regular duties, including docket calls and grand jury indictments. Because of the

foregoing, Mr. Palmitier has not yet been able to complete the State’s brief in the

instant cause. Accordingly, the State respectfully requests an extension of 31 days

to file its brief. This is the second extension sought by Appellee.



                                         III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 31 days, until September 7, 2015, so that an

adequate response may be made to Appellant’s brief.            This extension is not

requested for purposes of delay but so that justice may be done.



                                          2
Respectfully submitted,

/s/ Joshua D. Presley
Joshua D. Presley
Assistant District Attorney
SBN: 24088254
preslj@co.comal.tx.us
150 N. Seguin Avenue, Suite 307
New Braunfels, Texas 78130
Phone: (830) 221-1300
Fax: (830) 608-2008




  3
                         CERTIFICATE OF CONFERENCE

          As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I

have conferred or made reasonable attempts to confer with all other parties about

the merits of this motion and whether the parties oppose the motion. A call to Mr.

Graham’s phone number shortly before the filing of the instant motion went to

voicemail, and Mr. Graham did not return my call and voicemail message prior to

filing.

                                                             /s/ Joshua D. Presley
                                                              Joshua D. Presley


                            CERTIFICATE OF SERVICE

          I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s Second Motion

to Extend Time to File Brief has been delivered to Appellant Christopher Graham’s

attorney in this matter:

          Christopher Graham
          clgraham@lgi-law.com
          P.O. Box 226265
          Dallas, TX 75222
          Attorney for Appellant on Appeal

By electronically sending it to the above-listed email address through

efile.txcourts.gov, this 7th day of August, 2015.

                                                             /s/ Joshua D. Presley
                                                             Joshua D. Presley

                                             4